DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Information Disclosure Statement
2.	The information disclosure statement (IDS) submitted on 09/14/2021, 09/16/2021 & 12/14/2021 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

REASONS FOR ALLOWANCE
3. 	The issuing of the Corrected Notice of Allowability is in regards to the Printer Query/RUSH dated 03/02/2022. All appropriate corrections have been made. 
	The following is the Examiner’s Statement of Reasons for allowance: 
	No legally permissible combination of the prior art teaches, suggests or describes the specifically ordered and enumerated features of the independent claims inclusive of: 
	“using a policy definition of the logical network to determine a set of elements associated with the particular logical network element, wherein different types of logical network elements have different types of associated sets of elements,
using a set of attributes of [[a]] the associated set of elements of the plurality of physical sites spanned by the particular logical network element; 
within the policy definition of the logical network, identifying a set of rules associated with the particular logical network element; and 
distributing the identified set of rules to each physical site of the identified set of physical sites.” 
Jain et al. (US 2017/00633794 A1) teaches methods for processing remote-device data messages in a network based on data-message attributes from a remote device management (RDM) system. For instance, the method of some embodiments performs a source network address translation (SNAT) operation that inserts a new source network address (e.g., new source Internet Protocol (IP) address and/or new source port) in a header of a received remote-device data message based on an RDM attribute set associated with the received data message. The method then forwards the data message to the message's destination within the network. As the message traverses through the network to its destination, one or more network elements of the network process the data message according to one or more policies of the network based on the inserted source network address in the message header. Examples of these operations include routing operations, firewall operations, network address translation operations, and other middlebox operations.
The Examiner agrees with the Appeal Brief, that Jain fails to disclose all of the limitation of Claim 1 & 20 that includes “using a set of attributes of a set of elements associated with a particular logical network element to identify a particular set of physical sites spanned by the particular logical network element;”. 
In addition, Jain does not teach or suggest dependent Claim(s) 2, 3, 11, 14, 17, 18, 19, 20, 21 that detail claim limitations containing locale services or transport zone, 
Moreover, Chandrashekhar-Bansal-Tubaltsev-Goliya-Lee, in combination or separately does not cure the deficiencies of Jain. 
There is no reasonable combination of the closest listed prior art made of record here, that discloses matter within the scope of all the limitation of the Independent Claims. 
That is, the combination of prior art does not teach or suggest a specific implementation with the following distinct properties that include: 
1) logical network elements 2) plurality of physical sites 3) policy definitions 4) attributes associated with elements 5) identifying rules 6) distributing rules. 
Lastly, as evidenced by prosecution history (see Appeal Brief Filed 11/01/2021, Final Rejection 04/27/2021), as previously stated above, the applicant arguments overcome the 35 U.S.C. § 102 & 103 Rejection of Claim(s) 1-25.  
	Any comments considered necessary by the applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.” 

4. 	Claim(s) 1-25 is/are allowed.

Conclusion
 whose telephone number is (571)270-0702.  The examiner can normally be reached on M-F 7:00-3:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Nicholas R Taylor can be reached on 571-272-3889.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.
For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.